Citation Nr: 0803783	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  03-24 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from May 1970 to November 1971 
and from June 1974 to June 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in March 2004.  A transcript of the 
hearing has been associated with the claim file.

In a decision of January 2005 the Board denied the veteran's 
issues of service connection for a neck disability and a 
disability of the right shoulder, and remanded the issue of 
service connection for PTSD..

In February 2007 the Board remanded the issue of service 
connection for PTSD for further evidentiary development.

The veteran appealed the Board's denials to the United States 
Court of Appeals for Veterans Claims (Court).  In May 2007 
the Court remanded the claims back to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The AOJ must review the order of the Court.

The appellant is claiming service connection for a right 
shoulder disability, a neck disability, and PTSD.  He 
contends that while he was serving in Vietnam as a military 
policeman he injured his right shoulder in an attempt to stop 
a Vietnamese from stealing an ammunition truck.  He argues 
that in attempting to recover the truck, he was thrown off 
and hit his right shoulder when he fell to the ground.  The 
appellant has also argued that he was in a motorcycle 
accident in 1977 while in service while stationed at Fort 
Bliss, Texas, which also caused injuries to his neck and 
right shoulder.  In regards to the claim for service 
connection for PTSD the veteran has alleged several stressors 
from his service in Vietnam.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim. 

The Board notes that the veteran served in Vietnam with the 
615th Military Police Company USARV from October 1970 to 
November 1971.  As noted above, the veteran has alleged he 
suffered an in-service injury to the neck and right shoulder 
while stopping an attempt by the Vietnamese to steal an 
ammunition truck.  The AOJ has not attempted to obtain 
records to verify the claimed incident.  The AOJ must attempt 
to verify the claimed incident. 

Furthermore, at the Travel Board hearing of March 2004 that 
he was in a motorcycle accident on post while stationed at 
Fort Bliss, Texas in 1977, in which he injured his neck and 
right shoulder.  The AOJ has not attempted to obtain police 
records of the accident.  These records must be requested.

In regards to the claim for service connection for PTSD, the 
Board notes that the veteran has alleged that he engaged in 
combat and therefore the provisions of 38 U.S.C.A. § 1154(b) 
are for application.  As noted above, the veteran has argued 
that he attempted to retake an ammunition truck which was 
being stolen by the Vietnamese.  In order to make an adequate 
determination regarding the applicability of 38 U.S.C.A. 
§ 1154(b), it must be determined whether the claimed incident 
occurred and, if so, who was attempting to steal the 
ammunition truck.  It is unclear form the record who was 
attempting to steal the ammunition truck.  The AOJ should 
seek clarification from the veteran as to who was stealing 
the ammunition truck.  

Finally, the Board notes that it is unclear from the record 
who is the veteran's current representative.  While the 
Vietnam Veterans of America represented the veteran at the 
Travel Board hearing and have subsequently submitted evidence 
and arguments on the veteran's behalf, a Form 23-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, for the Vietnam Veterans of America is not of 
record. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the unit 
records for the 615th Military Police 
Company USARV for the time period 
between October 1970 to November 1971 
to verify the veteran's account of an 
in-service injury while trying to stop 
an attempt by the Vietnamese to steal 
an ammunition truck.  

2.  After the above requested 
development has been completed, if the 
claimed incident is verified the AOJ 
should request a clarification from the 
veteran as to who was attempting to 
steal the ammunition truck.

2.  The AOJ should attempt to obtain 
the police reports from the Fort Bliss 
Police Department regarding the 
veteran's motorcycle accident in 1977.

3.  The veteran should execute a Form 
23-22, Appointment of Veterans Service 
Organization as Claimant's 
Representative, for his desired 
representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



